     Case 3:17-cv-00772-REP Document 160 Filed 07/18/19 Page 1 of 1 PageID# 9539


CIVIL PROCEEDINGS – U.S. DISTRICT COURT, EASTERN DISTRICT OF VIRGINIA, RICHMOND DIVISION
JURY TRIAL MINUTE SHEET

JUDGE:    ROBERT E. PAYNE                                                                   DOCKET NO.:   3:17-CV-772
REPORTER:    PEPPY PETERSON, OCR                                                            DATE:       JULY 18, 2019

Case Style:     JOHN KINLAW v. DR. CHARLES NWAOKOCHA et al
Counsel for Plaintiff(s): MARIO WILLIAMS; ANDREW TATE
Counsel for Defendant(s):  CHRISTOPHER QUIRK; EDWARD MCNELIS, III


Matter Comes on for:     JURY TRIAL (  )

TRIAL PROCEEDINGS:
JURY: APPEARED, SWORN, EXAMINED ON VOIR DIRE (                         )
    EMPANELED, SWORN TO TRY ISSUE ( )

WITNESSES EXCLUDED ON MOTION OF:                      PLAINTIFF(S) (        ) DEFENDANT(S) (          ) COURT (     )

OPENING STATEMENTS MADE (                 )     OPENING WAIVED (            )

PLAINTIFF(S) ADDUCED EVIDENCE (                    ) RESTED (    ) MOTION (              )_______________________

DEFENDANT(S) ADDUCED EVIDENCE (                     ) RESTED (     ) MOTION (              )_______________________

REBUTTAL EVIDENCE ADDUCED (                    )     SUR-REBUTTAL EVIDENCE ADDUCED (                    )

EVIDENCE CONCLUDED (           )           ARGUMENTS OF COUNSEL HEARD (  )

JURY CHARGED BY THE COURT (  )                       ALTERNATE JUROR(S) DISCHARGED (                  )

OBJECTIONS AND/OR EXCEPTIONS TO THE JURY CHARGE NOTED BY:
      DEFENDANT (  )     GOVERNMENT ( )         NONE NOTED (                                     )

JURY OUT: 12:35 P.M.          JURY IN: 3:11 P.M.

INQUIRIES OF THE JURY RECEIVED; ANSWERED (  )                             ADDITIONAL CHARGE (             )

JURY RETURNED VERDICT IN FAVOR OF PLAINTIFF(S) (  )                          MONETARY AWARD $708,671.00 (comp)
                                                                                                $625,000.00 (punitive)
JURY RETURNED VERDICT IN FAVOR OF DEFENDANT(S) (                            ) _________________  (punitive reduced to
                                                                                                 $350,000.00 by motion
                                                                                                 of defendants; state cap)

JURY UNABLE TO AGREE (             )          MISTRIAL DECLARED (               )      JURY DISCHARGED (  )

CLERK TO ENTER JUDGMENT ON VERDICT (  )                        TRIAL EXHIBITS RETURNED TO COUNSEL (  )

CASE CONTINUED UNTIL                   _______________      AT     _________            FOR   ___________________

MOTION(S) AFTER VERDICT: Defendant will file motion for new trial and rule 50 motion; transcripts to be available
by 08/13/19; opening brief due 08/28/19; response due 09/17/19; reply due 09/24/19

SET: 9:30 A.M.         BEGAN: 9:32 A.M.             ENDED: 3:38 P.M.                TIME IN COURT: 3 HRS. 35 MINS.

RECESSES:       11:27 A.M. – 11:56 A.M.; 12:40 P.M. – 3:11 P.M.
